DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 11-15, filed 5/17/2021, with respect to the double patenting rejection and the prior art rejections have been fully considered and are persuasive.  The rejections of claims 20-42 have been withdrawn. 
Allowable Subject Matter
Claims 20-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claims could not be found and was not suggested by the prior art of record.  With regard to claim 20, the subject matter not found is a method of delivering medicament to a patient with a portable infusion pump system comprising presenting a home screen on a touch-screen display of the remote commander of the portable infusion pump system, the home screen including a bolus delivery object, receiving user input touch selecting the bolus delivery object, presenting a bolus set up page on the touch-screen display in response to touch selection of the bolus delivery object, displaying a calculated bolus on the bolus setup page adjacent a plurality of touch selectable objects, wherein the calculated bolus is dynamically updated on the bolus set up page each time the user enters input for the bolus calculation and is touch-selectable on the bolus setup page to modify an amount of the calculated bolus, in combination with the features of the invention, substantially as claimed.
Independent claims 30 and 40 include similar limitations and therefore similarly overcome the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783